Citation Nr: 1450333	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  10-06 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a left hand disorder.

2.  Entitlement to service connection for a right hand disorder.

3.  Entitlement to service connection for a left hip disorder, to include as secondary to the service-connected back disability.

4.  Entitlement to service connection for allergies.

5.  Entitlement to an initial rating in excess of 10 percent for status post meniscus tear of the left knee (left knee disability).  

6.  Entitlement to an initial rating in excess of 10 percent for back disability, currently characterized as mechanical thoracolumbar spine without radiculopathy. 

7.  Entitlement to an initial compensable rating for hypertension.

8.  Entitlement to an initial compensable rating for bilateral ingrown toenails.
REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to July 2007.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from January and February 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

The Veteran testified before the undersigned Veterans Law Judge in February 2011, and a copy of the hearing transcript has been associated with the claims file.  Thereafter, in February 2012, the Board remanded the issues now on appeal.

After the last adjudication by the agency of original jurisdiction (AOJ), the Veteran submitted additional evidence in February 2013.  His representative waived review of such evidence by the AOJ in January 2013 and September 2014; therefore, the Board may consider such evidence.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2014).

The paper claims file and all pertinent records in paperless claims files on Virtual VA and the Veterans Benefit Management System (VBMS) have been considered.

The issue of entitlement to a higher initial rating for the back disability and any related neurological abnormalities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has currently diagnosed left and right hand strain, he has had persistent and recurrent symptoms since service, and the current disabilities have been medically linked to service.  

2.  The Veteran has currently diagnosed left hip strain, he has had persistent and recurrent symptoms since service, and the current disability has been medically linked to service.  

3.  The Veteran has currently diagnosed allergic rhinitis, he has had persistent and recurrent symptoms since service, and the current disability has been medically linked to service.  

4.  The Veteran's left knee status post meniscal repair has manifested by pain, painful motion, swelling, popping, and sensation of giving way with occasional use of a brace; with flexion to more than 30 degrees and extension to beyond 10 degrees, even accounting for functional loss due to pain and other factors after repetitive use and during flare-ups; without lateral instability, subluxation, locking or effusion into the joint, ankylosis, tibia or fibula impairment, or genu recurvatum.

5.  The Veteran requires continuous medication for the control of his hypertension, but he does not have a history of diastolic pressure of predominantly 100 or more; or blood pressure readings during the appeal period of diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more.

6.  The Veteran has recurrent episodes of ingrown toenails on the bilateral big toes (halluces), resulting in pain and occasional bleeding analogous to unstable scarring, but no more than mild or slight foot impairment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right hand strain have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

2.  The criteria for service connection for left hand strain have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

3.  The criteria for service connection for left hip strain have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

4.  The criteria for service connection for allergic rhinitis have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

5.  The criteria for a rating in excess of 10 percent for left knee disability, status post meniscal repair, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5256 to 5263, 4.118, 7801 to 7805 (2014).

6.  The criteria for an initial compensable rating for hypertension have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Code 7101 (2014).

7.  The criteria for an initial rating of 10 percent, but no higher, for bilateral ingrown toenails have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.71, Diagnostic Code 5299-5284, 4.118, DC 7804 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Board's decision herein constitutes a full grant of the Veteran's service connection claims, and no further notice or assistance is required in that regard.  

Regarding the claims for a higher initial rating, the Veteran was provided full notice of how to establish his service connection claims, including how to establish a disability rating and effective date, prior to the initial adjudication of the service connection claims.  No further notice is required regarding the downstream issue of a higher initial rating, and no prejudice has been alleged.  Further, the Veteran and his representative indicated actual knowledge of the requirements during the Board hearing, by testifying as to the nature and severity of his symptoms, and why he believes they are worse than the current rating.  The undersigned Veterans Law Judge asked questions to elicit pertinent information to substantiate the claims.  

Concerning the duty to assist, the Veteran's service treatment records and pertinent post-service treatment records have been obtained and considered.  As directed in the prior remand, the AOJ sent the Veteran a letter in February 2012, requesting him to identify and provide any outstanding records or authorize VA to obtain them.  The AOJ obtained VA records, and the Veteran submitted additional records from Tricare and private providers.  There is no indication that any pertinent medical records remain outstanding with respect to the issues decided herein.  

The Veteran was also afforded VA examinations in October 2007 and March 2012, as directed in the prior remand, concerning the nature and severity of his disabilities.  There is no argument or indication that the examinations are inadequate to rate hypertension or the left knee.  In particular, the available lay and medical evidence is sufficient to determine the level of functional impairment during flare-ups or after repetitive use for the musculoskeletal disability.  

The Veteran's representative argues that the VA skin examination for bilateral ingrown toenails did not sufficiently address his complaints of pain and discomfort and the overall impact on the function of the feet.  He asserts that a VA foot examination  is necessary because the Veteran's disability is currently rated under 38 C.F.R. § 4.71a, DC 5299-5284, for unlisted condition as analogous to other foot disorder.  However, there is no indication that any such examination would have a reasonable possibility of helping to substantiate the claim.  Rather, the Veteran has fully described his foot and nail complaints, as well as functional problems with his feet, via testimony and reports for treatment and at the VA examinations of record.  Although the March 2012 VA examiner stated that the ingrown toenails had resolved, the Veteran's competent and credible reports of recurring episodes have been considered with the other evidence.  There is no indication that he has any other foot disability due to his toes contemplated under a diagnostic code, and the evidence is sufficient to compare to other codes relating to the hallux (or big toe).  

In sum, the prior remand directives were substantially satisfied for the claims decided herein.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008).  There is no additional notice or assistance that would be reasonably likely to aid in substantiating the Veteran's claim.  There is no indication that the disabilities being rated herein have worsened since the last examinations, or that any additional medical evidence is necessary.  Any errors committed were not harmful to the essential fairness of the proceedings, and the Veteran will not be prejudiced by a decision.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.103(c)(2), 3.326; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Bryant v. Shinseki, 23 Vet. App. 488 (2010); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

II. Analysis - Service Connection

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disability that is proximately due to or the result of (caused) or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc). 

Lay evidence is competent for observable symptoms and, at times, may be sufficient to establish service connection.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When there is an approximate balance of positive and negative evidence regarding any material aspect of a claim, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Bilateral Hand Disorder

The Veteran has reported pain, stiffness, and swelling of the hands since service.  He believes this may be due to cuts on the hands while handling chemicals, etc. related to weapons maintenance duties, or to an injury where a bomb rack or pylon fell on his hands.  Service providers were unable to come to a definitive diagnosis, but the Veteran believes that he may have arthritis, tendonitis, or carpal tunnel syndrome.  The Veteran's representative has also asserted that the hand condition may be due to undiagnosed illness from service in the Persian Gulf.  See, e.g., July 2007 claim, June 2008 notice of disagreement, February 2011 hearing transcript.  

The October 2007 VA examiner found no current right or left hand disorder.  However, the Veteran was treated for bilateral hand symptoms during service.  An October 1986 periodic examination noted transient edema in the hands post trauma with no sequelae.  There are also repeated physical therapy and evaluations in the last several years of service.  For example, a July 2005 record reflects complaints of right hand pain.  The Veteran reported dropping a bomb rack on the top of the hand three years ago, but that his hand was now hurting at a different location (primarily the index joint) and all of the joints hurt when he squeezed the hand.  There was objective tenderness, and the assessment was tendonitis.  An October 2005 record then reflects bilateral finger joint pain, stiffness, and swelling with an onset date of 2-3 months ago.  A March 2006 record notes continued swelling of the hands, stating that they have been evaluated as "musician's hands."  Numerous tests were conducted from 2005 to 2006, including a negative MRI and an abnormal bone scan, but there was no definitive diagnosis for the cause of the Veteran's bilateral hand symptoms.  In April 2006, a treating rheumatologist stated that the remainder of the arthropathy labs were negative, and there was no definitive diagnosis at that point to explain the complaints of hand pain and abnormal bone scan.

There is also treatment after service.  For example, an April 2008 private record from Dr. McDanald indicates treatment for severe hand pains with associated swelling that had been ongoing for three years, although previous x-rays were reviewed and interpreted as normal.  This provider noted that the Veteran's symptomatology was suggestive of inflammatory disease, although there were no objective changes of inflammation.  The Veteran was to return to the clinic after taking corticosteroids to see if there was any inflammatory component to the condition, but there are no further records in the claims file from this provider.  

A March 2010 VA treatment record noted "some arthritic changes in his hands"; however, there is no indication that x-rays were performed at that time.

The March 2012 VA examiner reviewed all evidence and diagnosed bilateral hand sprains.  X-rays of the hands were normal, with no showing of arthritis.  The examiner noted that there was some discrepancy between the Veteran's explanation of his hand injuries during the October 2007 examination and the current examination.  Nevertheless, the examiner opined that the Veteran's right and left hand complaints were not likely due to an undiagnosed illness but, rather, his bilateral hand sprains were at least as likely as not due to his service-related injury in 1988.  The examiner also stated that the left and right hand sprains were at least as likely as not related to symptoms including pain, stiffness, and swelling reported in the service treatment records, with a history of hand injury in 1988. 

In a November 2012 addendum report, another VA examiner gave a negative opinion regarding any relationship to service.  The examiner reasoned that VA records did not show any "problem" of the hands, as opposed to "complaints," and there were conflicting statements about what incident or injury caused the condition.  This opinion has very low probative value because it did not consider the lay evidence of persistent symptoms or resolve doubt in the Veteran's favor regarding the nature of his injury, given that there were only minor inconsistencies in reports.

Resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for his current left and right hand strain based on persistent and recurrent symptoms that began during service, and a positive nexus opinion with consideration of all pertinent evidence.  38 C.F.R. §§ 3.102, 3.303.

Left Hip Disability

The Veteran asserts that he has a current left hip disability, manifested by symptoms including pain, and that this was either directly caused by service or is secondary to his service-connected back disability.  There are several notations of chronic left hip pain during service, such as a July 2006 record noting chronic left hip pain for over three years that was only partially relieved by Percocet and was not improved after physical therapy.  After service, an August 2009 private chiropractic record reflects complaints of left hip pain for 9-10 years.  Private chiropractic records also indicate swelling and pain to palpation, with adjustments to the left and right ilium, but with a diagnosis of back problems.  Although a July 2006 MRI during service was interpreted to show a suggestion of moderate osteoarthritis in the left hip, x-rays of the left hip in November 2007 were interpreted as essentially normal.    

The March 2012 VA examiner reviewed the lay and medical evidence and diagnosed current left hip sprain, status post injury.  X-rays were again conducted but did not show arthritis, although the examiner noted that the x-rays showed a "questionable defect ... that could also represent an old or new injury."  The examiner also noted the Veteran's reports of injuring his left hip when he slipped and fell while working under an aircraft.  The examiner gave a positive nexus opinion, stating that the left hip disability was at least as likely as not related to symptoms reported and documented in the service records, noting that the Veteran had been having left hip pain since the injury that has gotten progressively worse.  Similarly, this examiner opined that it was less likely than not that the Veteran's left hip disability was secondary to his back disability because both injuries occurred with the same fall, and he had been having progressive left hip pain since the injury. 

In a November 2012 addendum, another VA examiner gave a negative opinion regarding any relationship to service.  The examiner reasoned that VA records did not show any "problem" of the hip, as opposed to "complaints," and there were conflicting statements about what incident or injury caused the condition.  This opinion has very low probative value because it did not consider the lay evidence regarding persistent symptoms, or resolve doubt as to the nature of injury.

Resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for his currently diagnosed left hip strain based on persistent and recurrent symptoms that began during service, and a positive nexus opinion with consideration of all pertinent evidence.  38 C.F.R. §§ 3.102, 3.303.

Allergies

The March 2012 VA examiner diagnosed current allergic rhinitis based on a review of all available lay evidence.  This examiner opined that the current disability was less likely as not related to his treatment for left eye watering during service in May 2007, but stated that the Veteran had been having intermittent allergy symptoms since 2004 with nasal drainage and eye irritation.  He also noted that continuous medications were required for control, including Zyrtec and Flonase.  This essentially equates to a positive nexus opinion based on the Veteran's persistent and recurrent symptoms and treatment that began during service.  

This factual history is generally consistent with the Veteran's lay reports and the available medical evidence.  See, e.g., October 2007 VA examination, February 2010 substantive appeal, February 2011 hearing transcript (reporting recurrent symptoms of runny nose, coughing, and blurry or watery eyes, treated with Flonase and Zyrtec for several years before retirement from service).  Although the Veteran denied having allergies or hay fever at several points during service, including in March 2004 and March 2006, he was prescribed cetirizine in May 2007, shortly before service discharge.  VA treatment records also show active medications including Zyrtec (cetirizine) and Flonase (fluticasone) as of at least July 2008.  

In a November 2012 addendum report, another VA examiner gave a negative opinion based on a lack of "records" relating the current rhinitis to service.  This opinion has very low probative value because it did not consider the lay evidence.

Resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for his current allergic rhinitis based on persistent and recurrent symptoms that began during service, and a positive nexus opinion with consideration of all pertinent evidence.  38 C.F.R. §§ 3.102, 3.303.

III. Analysis - Initial Disability Ratings

VA's percentage ratings are based on the average impairment of earning capacity as a result of service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Left Knee Disability

The Veteran is currently assigned an initial 10 percent rating for his left knee disability, status post meniscus tear and surgical repair, based on limitation of flexion under 38 C.F.R. § 4.71a, DC 5260.  His representative argues that a separate rating is warranted due to painful extension and flexion and meniscal injury.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).

Normal flexion of the knee is to 140 degrees.  A noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees.  To warrant a rating of 10 percent, flexion of the leg must be limited to 45 degrees.  A 20 percent rating will be assigned for flexion limited to 30 degrees.  A 30 percent rating will be assigned for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Plate II & DC 5260.

Normal extension of the knee is to 0 degrees.  A noncompensable rating will be assigned for limitation of extension to 5 degrees.  To warrant a 10 percent rating, extension must be limited to 10 degrees.  Ratings of 20 to 50 percent are available for additional limitation of extension.  38 C.F.R. § 4.71a, Plate II & DC 5261.

VA's General Counsel has specified that separate ratings may be assigned for compensable flexion and extension for the same knee (under DCs 560 and 5261) for functional loss.  VAOGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2004).  

A compensable or higher rating may be assigned for limitation of motion due to additional functional impairment as a result of pain or other factors, including after repetitive use or during flare-ups.  Nevertheless, for these purposes, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for rating under diagnostic codes pertaining to limitation of motion, as opposed to assignment of a minimum compensable rating for arthritis under DC 5003.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance, as provided in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

Under DC 5259, a rating of 10 percent is available for symptomatic removal of semilunar cartilage (meniscus).  Under DC 5258, a rating of 20 percent is available for dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the joint.  38 C.F.R. § 4.71a.  

VA's General Counsel has noted that removal of semilunar cartilage may resolve symptoms of restricted motion caused by tears and displacement, implying that tears or dislocation may involve limitation of motion.  Removal of semilunar cartilage may also result in complications including reflex sympathetic dystrophy that produce loss of motion.  As such, the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 concerning functional impairment due to pain and other factors may be relevant under DC 5259, although that code is not explicitly based on limitation of motion.  VAOGCPREC 9-98 (August 14, 1998), 63 Fed. Reg. 56704 (1998).

VA's General Counsel has also specified that separate ratings may be assigned for arthritis (under DC 5003 or DC 5010) and for subluxation or instability (under DC 5257) without constituting pyramiding, as long as the separate rating is based on additional disability.  VAOGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997).  Even if the limitation of motion is not compensable under DC 5260 or 5261, a 10 percent rating may be assigned for arthritis established by x-ray by virtue of 38 C.F.R. § 4.59, which provides that arthritis that is productive of actually painful motion due to unstable or malaligned joints due to healed injury warrants at least the minimum compensable evaluation for the joint.  VAOGCPREC 9-98.  

There is no precedential opinion providing for a separate rating for meniscal impairment in combination with another rating code.  Rather, the Board must consider whether there are distinct, non-duplicative symptomatology in determining whether a separate rating is warranted for meniscal impairment as well as limitation of motion (with or without arthritis) or other symptomatology.  38 C.F.R. § 4.14.

Here, the Veteran had a surgery to repair a torn meniscus (or semilunar cartilage) in his left knee during service.  Throughout the appeal period, he has generally complained of intermittent pain, painful motion, swelling, and occasional popping.  The Veteran's symptoms are aggravated by prolonged walking or standing, and he takes over-the-counter medications to treat them.  He has also worn a knee brace at times, but he has denied any other treatment, including any additional surgery.  He has consistently denied locking, subluxations or dislocations, erythema, and edema.  See, e.g., August 2006 treatment record and MRI (prior to the appeal); October 2007 and March 2012 VA examination reports; February 2011 hearing transcript.

The Board first finds that a rating in excess of 10 percent based on limitation of motion of flexion of the left leg is not warranted, and a separate compensable rating for extension is not appropriate.  Range of motion testing during the 2007 VA examination showed left knee flexion to 145 degrees, and testing in 2012 showed flexion to 140 degrees or greater with painful motion beginning at 125 degrees.  There was no change in flexion after repetitive testing at either examination.  The Veteran had extension to at least 0 degrees during both VA examinations, with no change after repetition.  The March 2012 VA examiner indicated that the Veteran was status post meniscus repair with no evidence of arthritis, based on x-rays at that time.  With regard to flare-ups, although the Veteran has reported increased left knee pain with prolonged standing, he has generally indicated that his symptoms are worsened due to bending or flexion of the knee, such as with prolonged walking or sitting.  He reported in August 2006 that he could straighten his knee.  The Veteran testified in February 2011 that it was difficult to bend his leg during episodes of swelling, and that the only effect on work was that he had to sit with his knees in a bent position most of the time, and he moved to prevent his knee from tightening up.  During the March 2012 VA examination, the Veteran reported flare-ups after prolonged walking or standing that occurred 5-6 times per year for 1-2 hours, with resulting increased difficulty walking and standing, which resolved with medications.  The examiner found functional loss or impairment of pain on movement.  This is consistent with the Veteran's description of flare-ups.

Based on the foregoing, the Veteran was assigned an initial 10 percent rating for the left knee under DC 5260 based on painful motion during flare-ups after repetitive use.  However, even accounting for his additional functional loss due to pain or other factors during such episodes, his limitation of motion does not more nearly approximate limitation of flexion to 30 degrees, or limitation of extension to 10 degrees, as required for a 20 percent rating for flexion or a 10 percent rating for extension.  See 38 C.F.R. § 4.71a, DCs 5260 & 5261.  Rather, the Veteran has maintained significant functional use of his knee, even during flare-ups with more difficulty bending, walking, or standing.  Pain alone does not warrant a higher or separate rating, and the minimum 10 percent rating for painful motion is sufficient to account for his level of functional impairment due to pain.

Additionally, the evidence does not show distinct left knee symptoms to support a separate or higher rating based on dislocated (torn) semilunar cartilage or symptomatic removal of semilunar cartilage.  See DCs 5257 & 5259.  An August 2006 MRI showed that the Veteran's left knee lateral meniscus was intact, but there was a partial resection of the medial meniscus.  Nevertheless, McMurray's testing of the meniscus was negative at that time, as well as during VA examinations in 2007 and 2012.  The Veteran has also reported only occasional popping, and there has been no locking or effusion into the joint.  The 2012 examiner summarized that there were no residual signs or symptoms from the prior meniscal repair.  The Veteran's complaints of pain, painful motion, and swelling are contemplated by his assigned 10 percent rating for limitation of motion, to include during flare-ups.  His report of occasional popping is not sufficient or distinct to warrant a separate rating under the diagnostic code for the meniscus.  See 38 C.F.R. §§ 4.14, 4.71a.

The evidence also does not establish entitlement to a separate rating for recurrent subluxation or lateral instability of the left knee under DC 5257.  In this regard, the Veteran denied any sudden buckling of the left knee in an August 2006 treatment session.  At the October 2007 VA examination, he reported wearing a knee brace "once in a while" and especially while playing golf, but stated that his knee did not usually affect his daily activities.  During the February 2011 hearing, the Veteran reported that he wears a brace to keep his left knee stable when it swells up, which happened at least 2 times every couple of weeks or so.  He indicated that his knee would give way without the brace, and that this had been occurring since service because there was still a tear, and further surgery had been recommended.  

Although the Veteran is competent to report an observable sensation of giving way of the knee, he has indicated that he was told this was due to his torn meniscus, related to his surgery in service.  Further, he has reported that he wears the brace due to pain or swelling that would result in giving way, which does not appear to indicate lateral instability.  The Veteran has also consistently denied subluxation.  

The medical evidence also consistently shows no instability, lateral or otherwise, although there is evidence of another meniscal tear.  As noted above, the August 2006 MRI showed a partial resection or tear of one of the menisci.  However, this report stated that all ligaments were intact, noting that there was a partial tear or hemorrhage of the medial collateral ligament, but that this ligament also remained intact.  Additionally, Lachman's and other testing for stability in 2006, 2007, and 2012, was consistently negative and showed no instability of the left knee.  

The medical evidence is more probative than the Veteran's lay statements regarding the existence of actual lateral instability, especially given the Veteran's reports that his feelings of giving way were noted to be due to his meniscal injuries.  Therefore, the Veteran's complaints of giving way are also contemplated by the reports of pain or painful motion, and there is no recurrent instability or subluxation to warrant a separate or higher rating under DC 5257.  See 38 C.F.R. §§ 4.14, 4.71a. 

The 2012 VA examiner noted that the Veteran had no visible, painful, or unstable scars as a result of his left knee meniscal repair surgery during service.  The Veteran has not suggested that he has any noticeable or symptomatic scars.  As such, a rating is not warranted on this basis.  See 38 C.F.R. § 4.118, DCs 7801 to 7805.

There is also no evidence of ankylosis, impairment of the tibia and fibula, or traumatic acquired genu recurvatum of the Veteran's left knee disability to warrant a rating under DCs 5256, 5262, or DC 5263, respectively.  See 38 C.F.R. § 4.71a.  

All potentially applicable codes have been considered, and a separate or higher rating is not warranted for the Veteran's left knee, to include for meniscal impairment or removal.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Further, staged ratings are not warranted, as the Veteran's symptomatology remained relatively stable throughout the appeal, and any decreases or increases in severity were not sufficient for a lower or higher rating for a distinct period as discussed above.  Fenderson v. Brown, 12 Vet. App. 119, 126-27 (1999).

In sum, the preponderance of the evidence is against a higher or separate rating for the left knee for any period.  As such, reasonable doubt does not arise, the benefit of the doubt doctrine does not apply, and his claim must be denied.  38 C.F.R. § 4.3.  

Hypertension 

A 10 percent evaluation will be assigned when diastolic pressure is predominantly 100 or more; or systolic pressure is predominantly 160 or more; or this is the minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101.  Predominantly higher diastolic pressure readings and symptoms are necessary for a rating of 20 percent or higher.  Id.  

The Veteran asserts that he is entitled to a compensable rating for hypertension because he has a history of diastolic readings predominantly over 100, his blood pressure readings fluctuate, and he requires medication to control the elevated readings.  See, e.g., February 2011 hearing transcript, February 2013 statement.  

To the extent that the Veteran asserts that a 10 percent rating is warranted solely due to his need for medication to control his hypertension, this is not consistent with the regulatory language.  Rather, the third alternative for a 10 percent rating for hypertension applies to "an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control."  38 C.F.R. § 4.104, DC 7101 (emphasis added).  The phrase "who requires" modifies "individual"; therefore, a plain reading of this third alternative for a 10 percent rating requires not only that the Veteran have "a history of diastolic pressure predominantly 100 or more," but also a need for continuous medication to control hypertension.  See Martinez v. McDonald, No. 13-2455, 2014 WL 4682068, at *3 (Vet. App. Sept. 22, 2014) (non-precedential case) (citing, generally, Middleton v. Shinseki, 727 F.3d 1172, 1176 (Fed. Cir. 2013) (rehearing and rehearing en banc denied 743 F.3d 1356), and Lockheed Corp. v. Widnall, 113 F.3d 1225, 1227 (Fed. Cir. 1997) ("To interpret a regulation we must look at its plain language and consider the terms in accordance with their common meaning.")).

The medical evidence confirms that the Veteran has been on medication continuously to control his blood pressure throughout the appeal period, and since at least 2004, and his medications or dosages have been altered several times.  However, although the Veteran is competent to report having higher blood pressure readings, such statements are inconsistent with the objective medical evidence.  There are numerous blood pressure readings both prior to the appeal period, and prior to when he was started on medications during service, and during the appeal period since August 2007.  These medical records are more probative than the Veteran's reports, as they were contemporaneous to the actual blood pressure readings; therefore, the medical evidence outweighs the Veteran's lay reports.

For example, even prior to the use of medications and assessment of hypertension, the evidence shows that the vast majority of his diastolic readings throughout the 1990s and 2000s were below 100.  Records in October and November 1998 showed that the Veteran was seen for a blood pressure "check," and that he had been having elevated readings since his knee surgery.  Nevertheless, eleven separate readings in those months still showed diastolic pressures below 100, with readings ranging from 77 to 86, and systolic pressures ranging from 133 to 173.  The providers noted that the Veteran's pressures were mostly borderline, and that he did not exceed the clinical standards.  Records from 1999 to 2000 still showed diastolic pressures below 100.  In January 2001, the Veteran again had a screen for hypertension, and three readings in that month showed diastolic readings of 81 to 90 and systolic readings of 132 to 161.  He was noted to have elevated blood pressure, but 5-day blood pressure readings in the past were noted to be normal, and the assessment was hypertension.  An April 2004 record noted that the Veteran was having blood pressure readings of 170s over 90s for four weeks, and his medication was changed.  At the October 2007 VA examination, readings were 157/97, 150/100 and 155/97.  In March 2010, the Veteran had a blood pressure reading of 160 over 100.  

Otherwise, the vast majority of the Veteran's diastolic readings, both before and after the use of medications, and throughout the appeal period (since August 2007), have been below 100.  The March 2012 VA examiner also noted that there was no history of diastolic readings that were predominantly 100 or more.  The vast majority of the Veteran's systolic readings also have been below 160.  Further, there is no indication of complications due to the Veteran's hypertension.  

As such, the Veteran's hypertension does not more nearly approximate the criteria for a compensable rating.  38 C.F.R. § 4.7.  His symptomatology has been relatively stable, and any changes were not sufficient for a different rating.  Fenderson, 12 Vet. App. at 126-27.  The preponderance of the evidence is against a higher rating; reasonable doubt does not arise, and the claim must be denied.  38 C.F.R. § 4.3.



Bilateral Ingrown Toenails

The Veteran's seeks a compensable rating for his bilateral ingrown toenails because he has recurrent episodes of ingrown toenails when he does not cut his nails short, which result in pain or swelling of the toe, occasional bleeding, and difficulty walking due to pain.  See, e.g., June 2008 notice of disagreement, February 2011 hearing transcript, February 2013 statement.  

Although the March 2012 VA skin examiner stated that the ingrown toenails had resolved, the Veteran continued to report recurring episodes in February 2013.  The Board resolves doubt and finds that he continues to have similar symptoms.

Ingrown toenails are not specifically listed in the rating schedule.  As such, the AOJ assigned a noncompensable (0 percent) rating under 38 C.F.R. § 4.71a, DC 5299-5284, for unlisted condition as analogous to other foot injuries.  This diagnostic code provides for a 10 percent rating where there is moderate impairment.  

Here, the October 2007 VA examiner indicated that the Veteran's bilateral ingrown toenails were mild, after consideration of his reports of pain and discomfort.  Although the Veteran has complained of pain with walking during these episodes, this does not more nearly approximate moderate impairment of the foot, especially in comparison with the symptoms required to show moderate impairment for the other diagnostic codes regarding the feet.  Moreover, ingrown nails are not a musculoskeletal disability involving limitation of motion; therefore, consideration of a higher rating due to pain or other factors during flare-ups is not appropriate.  As such, there is no more than mild overall foot impairment from the ingrown toenails.

Nevertheless, as the Veteran has reported that his toenails are frequently painful and occasionally bleed, the Board finds that this disability is more appropriately rated as analogous to painful or unstable scars.  Indeed, the Veteran was provided a skin examination for his nails.  Where there are one or two unstable scars that are painful or unstable, a 10 percent rating is warranted.  38 C.F.R. § 4.118, DC 7804.  Each toenail with episodes of bleeding and pain could be considered analogous to an unstable scar; therefore, there are two scars, and a 10 percent rating is appropriate.  

The criteria for a rating in excess of 10 percent are not met under this code, as there are not three or more painful or unstable scars.  Id.  Further, the toenails cannot be considered deep and linear scars, so as to warrant a higher analogous rating.  Id. at DC 7801.  The Veteran's toenails are not visible and do not affect exposed areas, and they clearly do not affect at least 20 percent of the entire body.  There is also no indication of a need for systemic therapy or anything other than topical therapy in any 12-month period.  Therefore, a rating in excess of 10 percent is not warranted as analogous to a skin disease.  See, e.g., 38 C.F.R. § 4.118, DC7806.

The evidence does not more nearly approximate the criteria for a rating in excess of 10 percent under any potentially analogous diagnostic code for the feet.  See 38 C.F.R. § 4.7.  Rather, there is no indication of symptoms similar to claw foot or flat foot due to his ingrown toenails; and the codes pertaining to the hallux or great toe provide for a maximum 10 percent rating with symptoms more severe than shown in this case.  See 38 C.F.R. § 4.71a, DCs 5276, 5278, 5280, 5281, 5282.  

In sum, the Veteran's bilateral ingrown toenails do not warrant a rating in excess of 10 percent under any potentially applicable diagnostic code.  Schafrath, 1 Vet. App. at 593.  His symptomatology has been relatively stable throughout the appeal, and any changes were not sufficient for a different rating for any distinct period.  Fenderson, 12 Vet. App. at 126-27.  A higher rating has been granted based, in part, on the resolution of doubt; however, the preponderance of the evidence is against an even  higher rating, and the claim must be denied in this respect.  38 C.F.R. § 4.3.

General Rating Considerations

Extra-schedular consideration is not warranted under 38 C.F.R. § 3.321(b)(1).  Essentially, and as detailed above, the Veteran has left knee pain and other symptoms with resulting limitation of motion.  His hypertension is manifested primarily by elevated blood pressure readings, which are shown by objective testing as required by the rating criteria, and requires continuous medication for control.  His ingrown toenails are manifested by pain and impairment as discussed above.  In sum, the Veteran's symptomatology is fully contemplated by the schedular rating criteria.  Therefore, the rating schedule is adequate, it is not an exceptional or unusual disability picture, and referral for consideration of an extra-schedular rating is not necessary for these disabilities.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  

Further, applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no symptoms for the disabilities on appeal that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate for a disability that can be attributed only to the combined effect of multiple conditions.  Cf. Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

A claim for total disability rating on the basis of individual unemployability (TDIU) has not been raised.  Rather, the Veteran has been employed full-time throughout the appeal period.  There is no argument or indication of unemployability due to service-connected disability.  Cf. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).


ORDER

Service connection for right hand strain is granted.

Service connection for left hand strain is granted.

Service connection for left hip strain is granted.

Service connection for allergic rhinitis is granted.

An initial rating in excess of 10 percent for left knee disability is denied.  

An initial compensable rating for hypertension is denied.

An initial rating of 10 percent for bilateral ingrown toenails is granted.


REMAND

There are two separate reports from the March 2012 VA spine examination that was provided upon remand, which include conflicting findings regarding the presence of any radicular symptoms, intervertebral disc syndrome (IVDS), and incapacitating episodes.  Further, one of the March 2012 reports and the November 2012 addendum do not appear to have considered the Veteran's prior medical history.  Such reports stated there were no indications of radiculopathy or abnormal imaging studies, but this is inconsistent with various treatment records from March 2010 forward documenting reports of numbness or other symptoms in the extremities, and a May 2010 MRI of the lumbar spine showing multilevel degenerative changes.  

Therefore, a new VA examination is necessary to determine the nature and severity of the Veteran's back disability, to include any neurological abnormalities in the right or left lower extremities currently or any point in the appeal period.  

Further, the last medical evidence in the file is dated in December 2013.  If there are any pertinent, outstanding treatment records, those should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any outstanding VA treatment records related to the Veteran's back or symptoms in the lower extremities, particularly since December 2013.  If there are additional records from Tricare, the Veteran should be requested to provide such records or complete the necessary authorization to allow VA to obtain them.  All records received must be associated with the claims file, and all requests and responses for records should be documented.  If any identified records cannot be obtained, notify the Veteran of the efforts and outcomes, and allow an opportunity to provide the missing records.

2.  Thereafter, schedule the Veteran for a VA examination to determine the nature and severity of his back disability and any related neurological impairment.  The examiner should review of the entire claims file, conduct all indicated tests and studies, and respond to the following:

(a)  Measure and record all orthopedic manifestations of the Veteran's back disability.  To the extent possible, the examiner should estimate any additional limitation of motion, in degrees, due to weakened movement, excess fatigability, incoordination, or pain during flare-ups or after repetitive use.  The Veteran is competent to report additional limitation of motion.

(b)  Measure and record all subjective and objective manifestations of any associated neurological impairments, to include in the lower extremities.  

The examiner is advised that, although one March 2012 report and the November 2012 report noted no radiculopathy or sensory findings, another March 2012 report found radiculopathy and identified neurological impairment relating to the sciatic nerve in both lower extremities.  Such evidence should be considered, along with the other evidence concerning lower extremity symptoms in the lay and medical evidence.

(c)  State whether the Veteran has incapacitating episodes due to IVDS and, if so, the frequency of such episodes.  The examiner is advised that, for these purposes, an incapacitating episode means a period of acute signs or symptoms requiring treatment by a physician and bed rest prescribed by a physician.  

In responding to all of the above, if an opinion cannot be provided without resort to speculation, the examiner should explain why that is so and what, if any, additional evidence is needed for an opinion.

3.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board for further review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


